Citation Nr: 1527338	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-16 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The appellant submitted a motion to advance the case on the docket based on advanced age of more than 75 years of age.  She also submitted a copy of her driver's license indicating that she was born in 1931 and accordingly the motion is granted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran set foot in Vietnam during periods of TDY service.  The service personnel records were obtained and do not show that the Veteran served in Vietnam.  The agency of original jurisdiction attempted to obtain combat pay records from the Defense Finance and Accounting Service (DFAS), but was informed that Air Force records were available for active Air Force from 1985 to 1991, 1992 forward, and AF Reserve from 1976 forward.  It is unclear whether the records have been destroyed or should be requested from another facility.  As such records, if they exist, may tend to corroborate the appellant's reports that the Veteran had TDY service to Vietnam, additional development is warranted.  

It is noted that the Veteran served in Thailand at the U-Tapao Air Base in 1967 and 1968.  Recent findings indicate that herbicides were also used in Thailand.  In May 2010, VA published a "Compensation & Pension (C&P) Service Bulletin" which establishes "New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea."  In explaining the need for the new procedures, the bulletin noted that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.   

VA determined that a special consideration of herbicide exposure on facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  It was also noted that if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicides exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961 to May 7, 1975.  (See May 2010 C&P Service Bulletin; Project CHECO Southeast Asia Report: Base Defense in Thailand; see also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para 10(q)).  However, to date the appellant has not asserted that the Veteran was exposed to herbicides in Thailand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the appellant submit copies of orders, vouchers or any other documentation in her possession showing that the Veteran had TDY service in Vietnam.


2.  Obtain a copy of the Veteran's records reflecting combat pay for the June 8, 1967 to July 8, 1968 time period from DFAS, U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate depository.  If the Veteran had combat pay, an explanation is to be requested as to the circumstances under which a service member would have been entitled to combat pay during the Vietnam Era (i.e., would an award of combat pay signify service in Vietnam). 

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the appellant and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the appellant that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

3.  Taken any other development action deemed warranted, and then readjudicate the claim on appeal in light of all of the evidence of record. If any issue remains denied, the appellant and her representative  should be provided with a supplemental statement of the case, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




